Name: 94/961/EC: Commission Decision of 28 December 1994 amending for the fourth time Commission Decision 93/24/EEC and concerning additional guarantees relating to Aujeszky's Disease for pigs destined to Finland
 Type: Decision_ENTSCHEID
 Subject Matter: trade policy;  agricultural policy;  Europe;  agricultural activity;  means of agricultural production
 Date Published: 1994-12-31

 Avis juridique important|31994D096194/961/EC: Commission Decision of 28 December 1994 amending for the fourth time Commission Decision 93/24/EEC and concerning additional guarantees relating to Aujeszky's Disease for pigs destined to Finland Official Journal L 371 , 31/12/1994 P. 0026 - 0026 Finnish special edition: Chapter 3 Volume 64 P. 0242 Swedish special edition: Chapter 3 Volume 64 P. 0242 COMMISSION DECISION of 28 December 1994 amending for the fourth time Commission Decision 93/24/EEC and concerning additional guarantees relating to Aujeszky's Disease for pigs destined to Finland (94/961/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 64/432/EEC (1) of 26 June 1964, on animal health problems affecting intra-Community trade in bovine animals and swine, as modified by the act concerning the conditions of accession of the Kingdom of Norway, the Republic of Austria, the Republic of Finland and the Kingdom of Sweden, and the adjustments to the Treaties on which the European Union is founded, Annex I (V) (E) (2) (1) (g), and in particular Article 10 (2) and (5) thereof, Whereas Finland considers that its territory is free from Aujeszky's disease and has submitted supporting documentation to the Commission as provided for in Article 10 of Directive 64/432/EEC; Whereas the authorities of Finland apply for national movement of pigs rules at least equivalent to those provided by the present Decision; Whereas these additional guarantees must not be requested from Member States or Regions of Member States which are themselves regarded as free from Aujeszky's disease; Whereas Commission Decision 93/24/EEC (2), as last amended by Decision 94/163/EC (3), lays down additional guarantees relating to Aujeszky's disease for pigs destined to Member States or regions free of the disease and lists those regions in Annex I; Whereas those regions of Finland which are free of the disease should be added to Annex I of Commission Decision 93/24/EEC; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The following is added to Annex I of Commission Decision 93/24/EEC of 11 December 1992: 'Finland: all regions'. Article 2 This Decision shall take effect subject to and on the date of the entry into force of the Treaty of Accession of Norway, Austria, Finland and Sweden. Article 3 This Decision is addressed to the Member States. Done at Brussels, 28 December 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64.(2) OJ No L 16, 25. 1. 1993, p. 18.(3) OJ No L 72, 16. 3. 1994, p. 20.